PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/740,267
Filing Date: 14 Jan 2013
Appellant(s): FENG et al.



__________________
Tung-Yun McNally
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 1st, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-8, 10, and 22-23 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Liu et al (Periodically striped films produced from super-aligned carbon nanotube arrays).
With regards to claim 1, Liu discloses a carbon nanotube (CNT) film comprising a plurality of spaced CNT linear units which enclose CNT groups as described in an annotated version of Figure 2(d) of Liu on the following page (abstract; Introduction, first paragraph; Fig 2(d)). Based on the figure, the CNT linear units extend in a first direction and combine with CNT groups in a second direction, the second direction being perpendicular to the first direction, such that the CNT groups are located in between and enclosed by adjacent CNT linear units. It is clear from the figure that there exists spaces (i.e., apertures) in between the CNT linear units and CNT groups. As a whole, the apertures are aligned in an array based on Figure 2(a) of Liu, which demonstrates that the groups form “stripes” (i.e., there are spaces where CNT groups are not present in between the “stripes”) (Fig. 2(a); Results and Discussion, first two paragraphs). Each of the CNTs within both the linear units and groups are parallel to each other (Figs. 2(a) and 2(d)). With respect to the claimed resistance along the second direction compared to the first direction, wherein the resistance is 10 times greater in the second direction than the first direction, in addition to the claimed linkage in the second direction via van der Waals forces, Liu discloses a CNT film 
    PNG
    media_image2.png
    411
    941
    media_image2.png
    Greyscale
recognized, therefore, that there must exist an additional interaction which arises between the CNT groups and CNT linear units in order to form a coherent film (Fig. 2(d)). Alternatively, with respect to the claimed difference in resistance, Liu teaches that the CNT densities at locations within the film are adjustable via the drawing process parameters used to form the film (Results and discussions, first three paragraphs and last paragraph). Liu acknowledges that higher CNT densities lead to increased conductivities (i.e., lower resistivities), which prevents the film from breaking down under the application of a dc current (See movie S2, available at stacks.iop.org/Nano/20/335705). Therefore, one 
With regards to claim 2, the plurality of CNT linear units are substantially parallel to each other in the second direction, and they form a plurality of conductive paths based on the video of Liu (Fig. 2).
With regards to claim 3, the CNT groups are depicted as interlaced in the second direction (Fig. 2).
With regards to claim 4, the CNT groups are arranged in stripes (i.e., columns) in the second direction (Fig. 2).
With regards to claim 5, as the film conducts electricity in the second direction, the CNT linear units form a plurality of second conductive paths in the second direction (Fig. 2; See above discussion).
With regards to claim 6, the CNT film is depicted as a free-standing structure (Fig. 2).
With regards to claim 7, the CNTs are depicted as joined end-to-end and oriented along the first direction (Fig. 2). Although Liu does not explicitly state the existence of van der Waals forces, such forces are presumed inherent in the film of Liu, as the film of Liu is substantially identical in structure to the film of the claimed invention (See above discussion).
With regards to claim 8, based on the scale bars in Fig. 2 of Liu, it is clear that there exists carbon nanotube linear units with a width of around one or two microns, but clearly less than 10 microns, which is clearly within the claimed range of 0.1 to 100 microns (Fig. 2).

With regards to claims 22 and 23, Liu discloses a CNT film which is substantially identical to the claimed invention as is best understood through comparing the Fig. 2 of Liu to the structure recited in the present claims, in addition to the structures in Figs. 5, 6, 9, 10, 12, and 13 of the present specification (Figs. 2(a) and 2(d)). The claimed difference in resistance between the first and second directions would have been expected to one of ordinary skill, as current primarily flows in the direction of the carbon nanotubes themselves, and since all of the CNTs are oriented in the first direction, the conductivity in the first direction should be much greater than that of the second direction (See above discussion). Alternatively, with respect to the claimed difference in resistance, Liu teaches that the CNT densities at locations within the film are adjustable via the drawing process parameters used to form the film (See above discussion). Liu acknowledges that higher CNT densities lead to increased conductivities (i.e., lower resistivities), which prevents the film from breaking down under the application of a dc current (See above discussion). Therefore, one of ordinary skill in the art would have found it obvious to have adjusted the CNT densities to achieve a desired resistance, in order to ensure that the film does not break down during use (See above discussion). It is clear from the video of Liu that breakdown occurs in areas with fewer CNTs, and furthermore, Liu conducts the breakdown test by flowing current in the direction which the CNTs are oriented (i.e., the first direction) (See above discussion). Therefore, one of ordinary skill would tend towards having a lower resistance in the first direction than the second direction, as the first direction is the desired direction of current flow (See above discussion).



Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al as applied to claim 1 above, and in further view of Zhang et al (US 2008/0170982 A1).
With regards to claim 24, Liu teaches a CNT film as applied to claim 1 above. Although Liu teaches that the amount of CNTs at locations within the film may be adjusted via drawing parameters toward on a desired conductivity, Liu does not specifically refer to adjustment with respect to the area of a void space (See above discussion). However, it is clear from Figure 2 of Liu that the CNT film contains apertures.
Zhang discloses a method of forming conductive CNT films via a drawing process, the CNT films having a porosity (i.e., relationship between aperture area relative to carbon nanotube area (Zhang: para. [0018] and [0221]-[0226]). Zhang teaches adjusting the porosity of the carbon nanotubes in order to enable selective deposition and removal of functional particles within the carbon nanotube film (Zhang: para. [0221]-[0226]). Liu teaches using the CNT film as a light-source for a display (Liu: Introduction, first paragraph, last two sentences). Zhang teaches that particles may be deposited onto the CNTs in order to make diodes (i.e., display components) (Zhang: [0221]-[0226]). It is clear from the overall teachings of Zhang that in modifying the film of the Liu reference such that it is suitable for a display device, one of ordinary skill would need to select a porosity (i.e., area relationship) which enables the deposition, reaction, or selective removal of components over the course of processing. However, Zhang also teaches that the porosity influences conductivity, which Liu already acknowledges as optimizable (See above discussion). The Liu and Zhang references are considered analogous art in that they are related to the same field of endeavor of conductive, apertured CNT films formed by draw processes. One of ordinary skill in the art would have optimized the porosity (i.e., relationship between aperture area relative to carbon nanotube area) between the first and second carbon nanotubes of Liu in order to enable deposition or removal of particles along only the first carbon nanotubes (Zhang: para. [0221]-[0226]). This selective deposition is used to enable lithography to be conducted on the carbon .

(2) Response to Argument
(A) Response to Appellant’s argument that none of the cited references disclose “a plurality of carbon nanotube groups combined with the plurality of carbon nanotube linear units by van der Waals force in a second direction perpendicular to the first direction,” starting on page 7 of the Brief

    PNG
    media_image2.png
    411
    941
    media_image2.png
    Greyscale
Appellant states that they cannot understand how the Office reaches the conclusion that the second carbon nanotubes and carbon nanotube linear units extend in the same direction. With respect to Figure 2(d) below, the Examiner notes that the carbon nanotubes of both the carbon nanotube linear units and the carbon nanotube groups extend and are oriented in in the first direction. The arrows in Figure 2(d) below point to the individual carbon nanotube groups which exist in between the carbon nanotube linear units. It is possible Appellant believes that because the carbon nanotubes of the carbon nanotube groups have slight deviation that the argued limitation is not met. However, in Appellant’s specification as filed, paragraph [0064] admits that some carbon nanotubes may protrude from the 
    PNG
    media_image3.png
    548
    560
    media_image3.png
    Greyscale
within Appellant’s specification. 
Appellant argues that the cited references do not disclose the carbon nanotube groups and carbon nanotube linear units as combined with van der Waals forces. Appellant’s arguments with respect to the van der Waals forces appear to hinge in the previous argument that the carbon nanotube groups and carbon nanotube linear units are not parallel. Therefore, this argument is considered unpersuasive as Liu discloses carbon nanotube groups and carbon nanotube linear units which comprise carbon nanotubes which are parallel with each other. However, the Examiner notes that the van der Waals forces are the cohesive forces that exist between carbon nanotubes, and they are responsible for the formation of carbon nanotube films. On page 6, in the second paragraph of Liu, the carbon 
Appellant’s arguments are additionally unpersuasive as they only address Figure 2(d) of Liu, whereas the rejection cites to both Figures 2(a) and 2(d). The entirety of Figure 2 of Liu is given below. Figure 2(a) of Liu depicts periodic stripes of carbon nanotubes. The darker regions include greater densities of carbon nanotubes, the carbon nanotubes extending only within the darker regions. These darker regions constitute carbon nanotube groups. However, the lines of carbon nanotubes extending across both the darker and lighter regions are considered to be carbon nanotube linear units.

    PNG
    media_image4.png
    387
    599
    media_image4.png
    Greyscale

 (B) Response to Appellant’s argument that Liu fails to disclose  “a plurality of apertures are defined by the plurality of carbon nanotube linear units and the plurality of carbon nanotube groups, and the plurality of apertures are arranged in an array,” starting on page 8 of the Brief
Appellant argues that the term “array” means “regular or arrangement; series” per the Dictionary.com definition of the term “array.” For the purpose of clarity, the Dictionary.com definition for the term “array” is reproduced below.

    PNG
    media_image5.png
    545
    770
    media_image5.png
    Greyscale

While the Examiner does not agree to Appellant’s definition of “array” since it points to one of six potential definitions, the Examiner notes that, technically, the apertures of Liu are arranged in a regular order, or in series. The apertures of Liu can only exist in between the carbon nanotube linear units. Therefore, the apertures are ordered regularly, as the carbon nanotube linear units delineate the regions in which apertures are located. In addition, since the apertures occur one after another in lines located between adjacent carbon nanotube linear units, the apertures are ordered in a series. Appellant also does not argue the striped ordering found in Figure 2(a) of Liu. It is possible that Appellant is arguing that the claimed array cannot contain stray carbon nanotubes, but the Examiner disagrees, as 

    PNG
    media_image6.png
    484
    590
    media_image6.png
    Greyscale




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.W./
Examiner, Art Unit 1783
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal